Title: From George Washington to Harry Dorsey Gough, 13 August 1797
From: Washington, George
To: Gough, Henry (Harry) Dorsey



Sir,
Mount Vernon 13 Augt 1797

Having occasion to send a light carriage to Baltimore, I have directed the person (Mr Jno. Anderson son of my Manager) who has charge of it, to call upon you & get a ram, and two ewe lambs of the Cape (broad tail) sheep, if you have any to dispose of, & such as you would recommend for breeding.
I want them on account of the mutton, and if the ram was of the size & age to serve a score or more ewes this season, it would be desirable. If Mr Anderson succeeds in his application for these sheep, the cost of them shall be paid to your order on demand. I am—Sir Your most obedient and Very Hble Servant

Go: Washington

